Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
	
	Independent claim 1 recites a coating composition, comprising:
(a) 10wt% to 60wt% of an acrylic-based polymer latex, based on the total weight of the coating composition; wherein the acrylic-based polymer latex has a solids content of 30 wt% to 70 wt%;
(b) 10wt% to 40wt% of a styrene-butadiene rubber latex, based on the total weight of the coating composition; wherein the styrene-butadiene rubber latex has a solids content of 30 wt% to 70 wt%;
c) 10wt% to 60wt% of a styrene-acrylic resin solution, based on the total weight of the coating composition; wherein the styrene-acrylic resin solution has a solids content of 10wt% to 60wt%; and
(d) a large particle size wax having a particle size of about 3 microns to about 30 microns; wherein the coating composition contains less than 40 wt% calcium carbonate, based on the total weight of the coating composition.

	Independent claim 43 recites a coating composition, comprising:
(a) 20wt% to 40wt% of an acrylic-based polymer latex, based on the total weight of the coating composition; wherein the acrylic-based polymer latex has a solids content of 40 wt% to 60 wt%;
(b) 15wt% to 30wt% of a styrene-butadiene rubber latex, based on the total weight of the coating composition; wherein the styrene-butadiene rubber latex has a solids content of 40 wt% to 60 wt%;
c) 10wt% to 60wt% of a styrene-acrylic resin solution, based on the total weight of the coating composition; wherein the styrene-acrylic resin solution has a solids content of 30wt% to 40wt%; and
(d) a large particle size wax having a particle size of about 3 microns to about 30 microns; wherein the coating composition contains less than 30 wt% calcium carbonate, based on the total weight of the coating composition.


	Furthermore, the data from Tables 1 and 2 of the specification show that the compositions of the invention, Examples 1-3, the combination of an acrylic-based polymer latex, a styrene-butadiene rubber latex, a styrene-acrylic resin solution and wax particles having a particle size of about 3 microns to about 30 microns provide a coating having exceptional grease resistance, excellent barrier properties, and low friction characteristics. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHEEBA AHMED/Primary Examiner, Art Unit 1787